Citation Nr: 0016765	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  94-03 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for heart disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to June 
1967.  This case comes to the Board of Veterans' Appeals 
(Board) from an April 1989 RO decision which denied service 
connection for heart disease.  In May 2000, the veteran 
testified at a hearing at the RO before a Member of the Board 
(Travel Board hearing).


FINDINGS OF FACT

1.  The veteran's current heart disease began many years 
after service and was not caused by any incident of service.  

2.  The veteran's service-connected post-traumatic stress 
disorder (PTSD) did not cause his heart disease, and the 
service-connected PTSD did not aggravate the heart disease by 
causing an additional degree of disability.


CONCLUSIONS OF LAW

1.  Heart disease was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

2.  Heart disease is not proximately due to or the result of 
service-connected PTSD.  38 C.F.R. § 3.310 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Marine Corps from 
October 1963 to June 1967, including service in Vietnam.  His 
service medical records do not reflect any heart or other 
cardiovascular abnormalities or any psychiatric disorder.  
All pertinent findings were normal.

Post-service medical records note a history of a varicose 
vein operation on a leg in 1975, but no other cardiovascular 
problems are shown until the 1980s.  There is no evidence of 
psychiatric problems until the 1980s.  Medical records in the 
early 1980s note various physical ailments and exogenous 
obesity, and he was found to have hypertension and was 
started on medication for same.  Also in the early 1980s, the 
veteran complained of nervous symptoms, recent stressors in 
his life (e.g., loss of job, bankruptcy, family problems), 
and stressors from Vietnam.  He was initially diagnosed as 
having generalized anxiety and possible PTSD.  At a 1985 VA 
physical examination, it was noted the veteran was overweight 
and was taking medication for high blood pressure which was 
discovered two years earlier.  A 1985 psychiatric examination 
diagnosed PTSD.

In a 1985 decision, the RO granted service connection for 
PTSD.  [Service-connected PTSD has been rated 10 percent 
disabling from August 1982, 30 percent disabling from May 
1987, 50 percent disabling from May 1989, and 100 percent 
disabling from January 1990.]

Medical records note a history of hospitalization in late 
1986 for "blood clots" in a leg, and in early 1987 it was 
noted the veteran was taking Coumadin.  The records from the 
late 1980s note the veteran continued to have a weight 
problem, and he was treated for multiple physical and 
psychiatric problems.

Medical records from Easton Hospital show that in October 
1988 the veteran was admitted with a suspected acute 
myocardial infarction (heart attack) which was confirmed 
during the admission.  It was noted he had a strong family 
history of coronary artery disease and was a smoker for many 
years.  A cardiac catheterization was performed and revealed 
severe diffuse coronary artery disease.  Medical treatment 
for the heart condition was planned, and it was noted 
coronary risk factors should be eliminated.  Diagnoses were 
acute inferior wall myocardial infarction with occlusion of 
the posterior descending artery; and hypertension and 
ventricular ectopy.

In an October 1988 statement, the veteran claimed service 
connection for a heart condition, and he said he believed his 
heart attack was caused by his PTSD.

In a November 1988 letter, Mark Auerbach, M.D., the veteran's 
family doctor, noted that the veteran had been followed in 
his office since 1982 for a variety of medical problems, to 
include hypertension and depression.  

In a January 1989 letter, Moosa Najmi, M.D., noted he first 
saw the veteran when he was hospitalized for a myocardial 
infarction in 1988, and cardiac cateterization had shown 
severe diffuse coronary artery disease.

In a February 1989 letter, the veteran said he believed he 
had been leading up to a heart attack for about 20 years.  He 
said that ever since he got back from Vietnam his mental and 
physical being had been slowly deteriorating.  The veteran 
said he had abused his body with tobacco, food, and pills 
prescribed by psychiatrists.  He maintained that his PTSD 
symptoms had worsened prior to his heart attack in 1988.  He 
stated he had a family history of heart disease, and his 
father had a heart attack at age 49.  The veteran said his 
family doctor told him that after having a heart attack he 
had to eliminate two things, smoking (he said he had stopped) 
and stress.  He said his doctor felt the stress he was under 
contributed to his heart attack.  

Medical reports in March 1989 show that the veteran underwent 
an exercise stress test, which revealed ischemic heart 
disease, malignant arrhythmias, and chest pain, among other 
findings.  In a March 1989 statement, Dr. Auerbach noted that 
the veteran had a long history of anxiety/depression and that 
his heart attack may have been caused at least in part by 
emotional stress.  The doctor advised the veteran against 
engaging in an occupation that involved any amount of stress.  

In an April 1989 letter, the veteran alleged that the heart 
attack he suffered in October 1988 was stress related and 
associated with his PTSD.  He stated that his doctor believed 
his stress was a major contributing factor in his heart 
condition.  

In an April 1989 decision, the RO denied service connection 
for heart disease.  In a July 1989 statement, the veteran 
expressed his disagreement with the decision, claiming that 
his heart condition was directly related to his service-
connected PTSD.  

On VA examination in September 1989, the veteran was 
diagnosed as having coronary artery disease, status positive 
inferior wall myocardial infarction in 1988 with catheter 
evidence of diffuse triple vessel disease (non-operable), 
with angina of effort, compensated; and PTSD with anxiety and 
depression.  On a psychiatric examination, the veteran's 
diagnoses were PTSD and reactive depression secondary to 
disabling physical illness.  

In an October 1989 statement, the veteran alleged he had been 
under a tremendous amount of stress for the previous several 
years, which had greatly contributed to his heart condition.  
He reiterated his doctor felt his stress was a major 
contributing factor in the onset of his heart attack.  

From October to November 1989, the veteran was hospitalized 
at a VA facility for psychiatric treatment.  His diagnoses 
were major depressive disorder, PTSD by history, and 
personality disorder traits.  Physical conditions were noted 
to include status post myocardial infarction.  

On a July 1990 VA psychiatric examination, the veteran was 
diagnosed with PTSD and dysthymic disorder.  

A July 1990 VA outpatient progress report indicates that the 
veteran continued to receive treatment for PTSD.  His 
diagnoses were PTSD and dysthymia.  It was noted that despite 
a serious heart ailment he was making a poor effort to modify 
smoking and eating habits.  

At a January 1991 RO hearing, the veteran testified that he 
was treated regularly for his heart condition and that a 
doctor told him that his PTSD was a contributing factor to 
his heart condition.  The veteran's wife testified in regard 
to the effect of the veteran's PTSD on their daily lives.  

In a January 1991 statement, Dr. Auerbach opined that the 
veteran's PTSD was certainly a contributing factor to the 
myocardial infarction he sustained in 1988.  The doctor 
stated that it was well-documented that stress can be a 
leading factor in heart disease, and he felt the veteran's 
two other hospitalizations were also stress related.  

In a February 1991 statement, the veteran claimed that his 
heart attack was directly related to his PTSD.  He stated 
that his PTSD was not under control and caused stress, 
excessive habits, and an overall poor health condition.  

In a February 1991 statement, Dr. Najmi noted that when the 
veteran was hospitalized in 1988 for a myocardial infarction 
it was discovered through cardiac catheterization that his 
heart muscle function was markedly compromised.  The doctor 
stated that the veteran remained symptomatic with angina 
pectoris, was not a candidate for surgery, was completely 
disabled, and should not be subjected to any mental or 
physical stress.  

VA mental health records from April 1991 note the veteran was 
diagnosed as having PTSD, dysthymia, and a personality 
disorder.  On a January 1992 VA psychiatric examination, the 
veteran was diagnosed with PTSD and dysthymic disorder. 

In a September 1992 report, Dr. Najmi stated that his office 
had followed the veteran for his cardiac problem since he 
suffered a myocardial infarction in 1988.  He stated the 
veteran has remained symptomatic, experiencing angina 
pectoris despite anti-anginal drug therapy, and was being 
treated for ventricular arrhythmias.  He stated the veteran 
was not a candidate for surgery or angioplasty and should not 
be subjected to any mental or physical stress.  Dr. Najmi 
stated that stress would precipitate the veteran's symptoms 
of angina and that any kind of stress should be avoided 
concerning the progression of his diffuse coronary artery 
disease.  

In an October 1992 report, Dr. Najmi stated that the veteran 
should not be subjected to any kind of stress, mental (which 
was occurring in this case with daily life) or physical, 
concerning the progression of his disease or precipitating 
symptoms.

In a November 1992 report, Dr. Najmi stated that the veteran 
had severe heart disease but remained symptomatic with angina 
pectoris despite maintenance on a drug therapy regimen.  He 
reiterated that the veteran should not be subjected to any 
mental or physical stress.  The doctor said that emotional 
stress played a viable part in his case and should be 
regarded as a risk factor that would aggravate an already 
precarious physical and mental condition.  

In a December 1992 statement, the veteran's representative 
maintained that veteran's heart condition resulted from his 
PTSD, on the basis that stress has been an acknowledged 
contributing factor to heart disease, that there was evidence 
of the existence of stress at least six years prior to the 
veteran's heart attack, and that current evidence showed 
stress aggravated his heart condition.  

A December 1992 cardiac catheterization report from Easton 
Hospital shows the veteran had very severe diffuse coronary 
artery disease, status post inferior wall myocardial 
infarction in 1988.  

In February 1993, the veteran's representative submitted 
articles from the American Heart Association (AHA) in support 
of the contention that the veteran's heart condition was 
secondary to his service-connected PTSD.  The articles 
pertain to stress and heart disease (there is reference to 
the "stress hypothesis'), results of a study regarding "type 
A" personality, lowered HDL cholesterol, and risk of 
myocardial infarction.  

In a March 1993 report, Dr. Najmi opined that the veteran's 
long history of severe emotional and mental problems had 
significantly contributed to his heart condition.  He noted 
that well-known cardiac risk factors of smoking, 
hypertension, diabetes, hypercholesterolemia, and family 
history of coronary artery have been well-established in 
literature, and that the consequences of mental stress on the 
coronary arteries have also been shown in laboratory studies 
and documented in literature.  The doctor firmly believed 
that the veteran's mental distress contributed to his cardiac 
problems.  

On an April 1993 VA psychiatric examination, the veteran was 
diagnosed with PTSD and dysthymic disorder.  The doctor (who 
previously examined the veteran in 1990 and 1992), when asked 
for an opinion regarding the causative relationship between 
PTSD and coronary heart disease, stated that it was 
impossible to demonstrate any connection between these two.  

On an April 1993 VA heart examination, the veteran was 
diagnosed with status post inferior wall myocardial 
infarction, diffuse inoperable atherosclerotic cardiovascular 
changes by recent cardiac catheterization, and high blood 
pressure by history.  

At a November 1993 RO hearing, the veteran and his wife 
testified as to the effects of the veteran's PTSD on their 
daily lives, and stated that certain symptoms such as high 
blood pressure, panic attacks, depression, and anxiety began 
in the late 1970s and early 1980s.  The veteran's 
representative asserted that the veteran's cardiologist 
believed that the veteran's heart condition was the proximate 
result of his PTSD.  

At an August 1995 VA cardiology examination, the veteran was 
diagnosed with status post inferior wall myocardial 
infarction and chronic, stable angina.  The examining doctor 
opined that the veteran's heart condition was not caused by 
his service-connected PTSD.  The doctor stated that he was 
not aware of any study linking PTSD causally to coronary 
arteriosclerosis, but he added that PTSD may have had 
influences on the veteran's life and that emotional stress 
contributes to cardiac problems.  Thereafter, the RO 
requested the doctor to furnish additional comments, in 
connection with Allen v. Brown, 7 Vet. App. 439 (1995), 
namely:  (a) the baseline manifestations which were due to 
the effects of the non-service-connected disease [coronary 
artery disease], (b) the increased manifestations which are 
proximately due to service-connected disability [PTSD] based 
on medical considerations, and (c) the medical considerations 
supporting an opinion that increased manifestations of a non-
service-connected disease [coronary artery disease] were 
proximately due to service-connected disability [PTSD].  In 
an October 1995 note, the doctor responded that he had no 
study evidence on which to base answers to questions (a), 
(b), and (c), either quantifying it or being definitive in 
any way.  

In July 1996, the veteran submitted medical abstracts 
exploring the relationship between emotional stress and 
myocardial infarction.  

In July 1996, the RO requested the Philadelphia VA Medical 
Center (VAMC) to furnish a medical opinion as to whether the 
veteran's coronary artery disease was due to or proximately 
the result of his service-connected PTSD and whether the non-
service-connected coronary artery disease has been aggravated 
by the PTSD.  

In an August 1996 report, in response to the RO's medical 
opinion request, a VA doctor noted the veteran's heart 
history and his history of heavy smoking for years.  She 
stated she had no information about other habits or 
precursors of coronary insufficiency which would be important 
to know (i.e., family history, blood pressure, any diabetes 
history) due to the well-known multifactorial nature of the 
veteran's type of heart disease.  The doctor noted that some 
of the veteran's physicians had restated the opinion that 
stress played a significant role in his myocardial infarction 
and symptoms related to coronary disease, and the medical 
literature submitted by the veteran was also noted.  The VA 
doctor noted that the veteran claimed his heart condition was 
due to his PTSD, and she had considered the issue of whether 
PTSD was a direct cause of coronary disease in a number of 
other cases.  She said there was nothing in the literature 
showing PTSD was a proximate cause of coronary artery 
disease.  She added that stress was known to be one of the 
multiple factors which could aggravate symptoms of coronary 
disease but that the medical literature did not support the 
veteran's claim.  She stated that the veteran had developed 
symptoms of coronary disease due to degenerative arterial 
problems of aging, namely atherosclerosis of the coronary 
arteries.  She noted that factors which speed up this process 
include diabetes mellitus, high serum lipids, heavy smoking, 
and numerous other factors which were well known to 
cardiologists as being a large spectrum of risk factors.  She 
referred to the VA heart examination the veteran underwent in 
1995 and confirmed that examiner's statement to the effect 
that there were no studies in the literature linking PTSD and 
coronary disease by causality.  She concluded that the 
veteran's coronary artery disease was not due to or 
proximately the result of his PTSD, and also the coronary 
artery disease was not aggravated by the PTSD.  

In a June 1997 letter to the veteran's representative, Dr. 
Najmi indicated he had seen the VA doctor's medical opinion, 
noting that he respected her opinion and agreed with her in 
regard to the coronary risk factors.  Dr. Najmi stated, 
however, that stress played a major role in coronary heart 
disease and that it had not been written as such in the 
literature due to the fact that stress could not be measured.  
He asserted it had been well-established and documented in 
the laboratory setting that stress was a significant factor 
in coronary heart disease.  He said that monkeys exposed to 
stress in a laboratory setting had a greater incidence of 
coronary heart disease than ones not subjected to stress.  
Dr. Najmi said it was his strong belief that stress played a 
major role in coronary heart disease and especially in the 
veteran's case.  

In June 1997, the representative submitted more articles 
which generally discuss stress as a risk factor in heart 
disease.  One article, by a psychiatrist, opines that 
veterans suffering from PTSD were at increased risk for 
developing hypertension.  

In a June 1998 statement, Dr. Najmi noted he had treated the 
veteran since his 1988 myocardial infarction and that the 
veteran currently had severe diffuse three-vessel disease and 
significantly reduced cardiac function.  He stated that the 
veteran was permanently disabled from his heart disease and 
PTSD, certainly the stress had contributed to his cardiac 
condition, and specifically his stress condition had caused 
difficulty in treating the veteran's coronary risk factors.  
He said that with PTSD it was more difficult for the veteran 
to follow a regular exercise program, adhere to a proper 
diet, remain at peace with himself, and have a proper 
attitude which is essential in the recovery of patients with 
coronary heart disease as well as the progression of the 
disease.

At a May 2000 Travel Board hearing, the veteran essentially 
argued that the medical evidence supported his claim for 
service connection for heart disease as secondary to his 
PTSD.  He related that he was initially diagnosed with heart 
problems in 1988, and he did not have any heart difficulties 
prior to that time.  He said that at the time of his heart 
attack in 1988 he was under much stress from PTSD.

II.  Analysis

The veteran's claim for service connection for heart disease 
is well grounded, meaning plausible.  The evidence has been 
properly developed, and there is no further VA duty to assist 
the veteran with his claim.  38 U.S.C.A. § 5107(a).

Service connection will be granted for disability resulting 
from disease or injury which was incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service incurrence will be presumed for 
certain chronic diseases, including hypertension and heart 
disease, if manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

There is no evidence of heart or other cardiovascular disease 
during the veteran's 1963-1967 active duty, within the year 
thereafter (as required for a presumption of service 
incurrence), or for many years later.  Hypertension is first 
shown in the early 1980s, and heart disease 
(arteriosclerotic/coronary artery disease) was first noted 
when the veteran had a myocardial infarction in 1988.  There 
is no medical evidence linking the veteran's heart disease to 
his military service.  The evidence is clearly against the 
claim for service connection for heart disease on a direct or 
presumptive basis.

The veteran primarily claims secondary service connection for 
heart disease, on the theory that the heart disease was 
caused or aggravated by his service-connected PTSD.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.  Secondary 
service connection may be found when aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, in which 
case the veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

With regard to secondary service connectioin by way of 
aggravation, the Court in Allen cited to an analogous 
regulation, 38 C.F.R. § 3.322, which concerns evaluation of 
preservice disorders which are service connected because of 
being aggravated by service; this regulation notes that the 
compensation evaluation for such a condition is generally 
determined by subtracting the preservice level of disability 
(as determined under the rating schedule) from the current 
level of disability (as determined under the rating 
schedule).  It appears from Allen that, in order for 
secondary service connection to be granted by way of 
aggravation, there must be an identifiable and measurable 
increment of additional chronic disability of a non-service-
connected condition which is proximately due to or the result 
of an established service-connected condition.    

The medical evidence shows that the veteran has organic heart 
disease involving arteriosclerosis of the coronary arteries, 
and such was first diagnosed in 1988 when he had a heart 
attack.  The veteran had a number of the common "risk 
factors" for coronary artery disease, prior to such condition 
being found, including  hypertension (which also appeared 
many years after service), smoking, obesity, family history 
(including his father having a heart attack at age 49), and 
stress.  As pointed out by a VA doctor, there is a large 
spectrum of risk factors for heart disease.  

Even assuming that the risk factor of stress is entirely 
associated with the veteran's PTSD (and records, including 
those prior to the discovery of heart disease, suggest to the 
contrary), the medical evidence as a whole does not 
demonstrate that this isolated risk factor (among many other 
well-documented ones) directly caused his organic heart 
disease or any increment of disability of such heart disease 
(the aggravation theory).  Secondary service connection under 
38 C.F.R. § 3.310 requires that a service-connected disorder 
proximately result in another disorder (or increment of 
disability, under the aggravation theory), and this 
contemplates a direct or immediate causal relationship.  The 
statements my the veteran's private doctors, and the medical 
literature he has submitted, offer at best weak support for a 
causal relationship between his PTSD and the development or 
aggravation of his heart disease.  The private medical 
statements and literature largely speculate or hypothesize on 
the role of stress in heart disease.  No doubt medical 
articles can be found that similarly theorize that stress 
adversely impacts virtually every known disease.  If such 
were accepted as proof of secondary service connection, 
nearly all physical ailments of veterans with PTSD would be 
deemed service connected on a secondary basis.  But such a 
tenuous relationship does not approach proximate causation 
which is required for secondary service connection.  

The private doctors' statements and medical literature 
broadly state that stress adversely affects heart disease.  
This material does not tend to show that the veteran's heart 
disease was entirely caused by stress associated with his 
PTSD.  As to the aggravation theory of secondary service 
connection, this material does not purport to quantify an 
increment of the veteran's heart disability which is deemed 
to be the result of his PTSD.  As noted, secondary service 
connection by way of aggravation is limited to the degree of 
disability (in terms of the rating schedule) over and above 
the degree of disability prior to the aggravation.  None of 
the medical evidence on file demonstrates a measurable 
portion of the veteran's heart disability tracable to PTSD.

The Board finds that the most persuasive medical opinion on 
secondary service connection are VA medical opinions which 
find no relationship between the veteran's service-connected 
PTSD and his heart disease.  Most notable is the latest VA 
medical opinion in which the doctor concluded that the 
veteran's PTSD neither caused nor aggravated his coronary 
artery disease.  The VA doctor's opinion was based on review 
of evidence in the veteran's claims file (including that 
favorable to the veteran) and medical principles, and the 
opinion contains a cogent analysis to support the conclusion 
reached.  

The weight of the credible evidence establishes that the 
veteran's heart disease was neither caused nor aggravated by 
his service-connected PTSD, and thus secondary service 
connection is not in order. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and service 
connection for heart disease must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for heart disease is denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

